DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to Applicant’s Claims filed 08/08/2019.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 9, and 16, the claims recite “encrypting the request” with a private key. However, the independent claim from which each claim depends first recites “a request for a transfer” and also “a request to at least one node.” As such, it is unclear as to which request this limitation is intended to refer. Therefore the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner’s Note: for the purposes of this action, this limitation is interpreted as referring to the “a request for a transfer.”
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1, 8, and 15 the claims are directed to one of the four statutory categories (a process, a machine, and an article of manufacture, respectively.) The claimed invention of 
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 15, as a whole, recite the following limitations:
receiving. . .  a request for a transfer of a transport to a location; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping companies, rental car companies, or car dealerships would receive requests to transfer transports to locations)
passing. . . the request. . . (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping companies, rental car companies, or car dealerships would pass on requests to other companies)
receiving permissions (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping companies, rental car companies, or car dealerships would receive permissions for transfers of vehicles; alternatively this limitation recites managing personal behavior such as rule following since receiving permission before performing an action comprises following one or more rules)
responsive to the permissions, sending a request. . . based on the location; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping companies, rental car companies, or car dealerships would pass on requests to record confirmation to other companies; alternatively this limitation recites managing personal behavior such as rule following since receiving permission before performing an action comprises following one or more rules)
and recording, by the node, the transfer of the transport. . .  (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping companies, rental car companies, or car dealerships would record transfers of vehicles; alternatively, the broadest reasonable interpretation of this limitation comprises mental processes since a human using their mind, pen and paper, and simple observation, evaluation, or judgment could record vehicle transfers)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
a node (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a plurality of nodes  (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a remote storage (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A system, comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation 
a processor of a node; (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use) 
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more 
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly 
Claims 2-7, 9-14, and 16-20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2, 9, and 16:
 encrypting the request with a private key of the node.
 This limitation merely recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could encrypt one or more values. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 3, 10, and 17:
collecting the permissions from a subset of the plurality of the nodes based on the location.
The broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping companies, rental car companies, or car dealerships would receive permissions for transfers of vehicles based on locations of those near the commercial entities; alternatively this limitation recites managing personal behavior such as rule following since receiving permission based on locations before performing an action comprises following one or more rules. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 4, 11, and 18:
receiving the permissions from a subset of nodes of the plurality of the nodes located within a pre-set distance from the location.
Regarding the use of a node, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general 
Claims 5 and 12:
sending a timestamp associated with the request to the plurality of the nodes.
 This limitation merely alters the information sent in the one or more requests, and therefore further recites certain methods of organizing human activity for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 6, 13, and 19:
wherein the permissions constitute a consensus of a blockchain.
 Regarding the use of a consensus blockchain, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. As outlined above, the receipt of permissions comprises certain methods of organizing human activity and managing personal  behavior such as rule following. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 7, 14, and 20:
executing a smart contract to record onto a ledger of the blockchain at least one data block indicating a completion of the request for the transfer of the transport.
 
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-7, 9-14, and 16-20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-9, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bitauld et al. (U.S. PG Pub. No. 20210192446; hereinafter "Bitauld") in view of Haimes et al. (U.S. PG .
As per claim 1, Bitauld teaches:
A method, comprising:
 Bitauld teaches a system and method for blockchain based delivery. (Bitauld: abstract, paragraph [0008]))
 With respect to the following limitation:
receiving, by a node, a request for a transfer of a transport to a location;
 Bitauld further teaches a distributed network of notes which may comprise one or more computing devices. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld further teaches that the computing devices of the system may comprise one or more processors which execute code stored in one or more memories (which may comprise a non-transitory computer readable storage medium), wherein the processors execute the stored code to perform the functions of the system. (Bitauld: paragraphs [0104-112], Fig. 7) Bitauld further teaches that a receiver may sign for goods at a given node (a request for a transfer to a location). (Bitauld: paragraph [0095]) Bitauld, however, does not appear to explicitly teach that the shipment item that the user is taking possession of may comprise a transport.
Haimes, however, teaches, in the context of recording transactions to blockchain ledgers, that a transaction added to a ledger may comprise a dealer receiving a car at a dealership. (Haimes: paragraph [0077]) It can be seen that each element is taught by either Bitauld or by Haimes. Requiring that the object delivered in Bitauld comprise a vehicle does not affect the normal functioning of the elements of the claim which are taught by Bitauld. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Haimes with the teachings of Bitauld since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Bitauld in view of Haimes further teaches:
passing, by the node, the request to a plurality of nodes;
Bitauld further teaches that the request for transfer may be passed to other nodes within the blockchain, the nodes may validate the transaction, and, if a proper validation (permission) is received, the transaction may be verified and a new block may be added to the distributed blockchain ledger at each node for the transaction. (Bitauld:  paragraphs [0095-103])
receiving permissions from the plurality of the nodes;
 Bitauld further teaches that the request for transfer may be passed to other nodes within the blockchain, the nodes may validate the transaction, and, if a proper validation (permission) is received, the transaction may be verified and a request to add a new block to the blockchain may be distributed blockchain ledger at each node for the transaction. (Bitauld:  paragraphs [0095-103])
With respect to the following limitation:
responsive to the permissions, sending a request to at least one node from the plurality of the nodes based on the location;
 Bitauld further teaches that the request for transfer may be passed to other nodes within the blockchain, the nodes may validate the transaction, and, if a proper validation (permission) is received, the transaction may be verified and a request to add a new block to the blockchain may be distributed blockchain ledger at each node for the transaction. (Bitauld:  paragraphs [0095-103])
Cheng, however, teaches that, based on location information, and subsequent to a blockchain consensus validation of a transaction comprising the delivery of a product, a system may send a request for further verification of the product 622. (Cheng: paragraphs [0058-61], Fig. 6) Cheng teaches combining the above elements with the teachings of Bitauld in view of Haimes for the benefit of improving traceability, preventing data tampering, verifying the legitimacy of transactions, providing the ability to detect transaction errors, and improving the accuracy of transaction data on blockchains. (Cheng: paragraph [0019]) Therefore, before the effective filing date of the claimed invention, it would 
Bitauld in view of Haimes further in view of Cheng further teaches:
and recording, by the node, the transfer of the transport to the at least one node on a remote storage.
 Bitauld further teaches that the request for transfer may be passed to other nodes within the blockchain, the nodes may validate the transaction, and, if a proper validation (permission) is received, the transaction may be verified and a request to add a new block to the blockchain may be distributed blockchain ledger at each node for the transaction. (Bitauld:  paragraphs [0095-103])
As per claim 2, Bitauld in view of Haimes further in view of Cheng teaches all of the limitations of claim 1, as outlined above, and further teaches:
encrypting the request with a private key of the node.
 Bitauld further teaches that each node may encrypt their messages with their personal private key. (Bitauld: paragraphs [0041-57], Fig. 4)
As per claim 6, Bitauld in view of Haimes further in view of Cheng teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the permissions constitute a consensus of a blockchain.
Bitauld further teaches that the request for transfer may be passed to other nodes within the blockchain, the nodes may validate the transaction, and, if a proper validation (permission) is received, the transaction may be verified via consensus and a request to add a new block to the blockchain may be distributed blockchain ledger at each node for the transaction. (Bitauld:  paragraphs [0095-103]) 
As per claim 7, Bitauld in view of Haimes further in view of Cheng teaches all of the limitations of claim 6, as outlined above, and further teaches:
executing a smart contract to record onto a ledger of the blockchain at least one data block indicating a completion of the request for the transfer of the transport.
 Bitauld further teaches that the request for transfer may be performed via execution of a smart contract on the blockchain ledger. (Bitauld: paragraphs [0092, 95-99])
As per claim 8, Bitauld in view of Haimes further in view of Cheng teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A system, comprising:
Bitauld teaches a system and method for blockchain based delivery. (Bitauld: abstract, paragraph [0008]))
a processor of a node;
Bitauld further teaches a distributed network of notes which may comprise one or more computing devices. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld further teaches that the computing devices of the system may comprise one or more processors which execute code stored in one or more memories (which may comprise a non-transitory computer readable storage medium), wherein the processors execute the stored code to perform the functions of the system. (Bitauld: paragraphs [0104-112], Fig. 7)
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to:
 Bitauld further teaches a distributed network of notes which may comprise one or more computing devices. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld further teaches that the computing devices of the system may comprise one or more processors which execute code stored in one or more memories (which may comprise a non-transitory computer readable storage medium), wherein the processors execute the stored code to perform the functions of the system. (Bitauld: paragraphs [0104-112], Fig. 7)
As per claims 9 and 13-14, Bitauld in view of Haimes further in view of Cheng teaches the limitations of this claim which are substantially identical to those of claims 2 and 6-7, as outlined above, and these claims are rejected for the same reasons as claims 2 and 6-7 as outlined above.  
As per claim 15, Bitauld in view of Haimes further in view of Cheng teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
 Bitauld further teaches a distributed network of notes which may comprise one or more computing devices. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld further teaches that the computing devices of the system may comprise one or more processors which execute code stored in one or more memories (which may comprise a non-transitory computer readable storage medium), wherein the processors execute the stored code to perform the functions of the system. (Bitauld: paragraphs [0104-112], Fig. 7)
As per claims 16 and 19-20, Bitauld in view of Haimes further in view of Cheng teaches the limitations of this claim which are substantially identical to those of claims 2 and 6-7, as outlined above, and these claims are rejected for the same reasons as claims 2 and 6-7 as outlined above.  
Claims 3, 10, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Bitauld in view of Haimes further in view of Cheng further in view of Kim et al. (Korean Patent Publication No. KR20200139438A; made of record in PTO-892, translation attached; hereinafter "Kim").
As per claim 3, Bitauld in view of Haimes further in view of Cheng teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
collecting the permissions from a subset of the plurality of the nodes based on the location. 
Kim, however, teaches that a system may ensure that a delivery location is within a threshold distance of an intended delivery location prior to sending permission requests for verification of a transaction to other nodes of a blockchain. (Kim: page 8 paragraphs [0003-7]) Kim teaches combining the above elements with the teachings of Bitauld in view of Haimes further in view of Cheng for the benefit of supporting the guarantee of reliability of information in a blockchain system. (Kim: page 1 paragraph [0007]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to 
As per claims 10 and 17, Bitauld in view of Haimes further in view of Cheng further in view of Kim teaches the limitations of these claims which are substantially identical to those of claim 3, and these claims are rejected for the same reasons as claim 3, as outlined above.  
Claims 4, 11, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Bitauld in view of Haimes further in view of Cheng further in view of Kurian et al. (U.S. PG Pub. No. 20190268319; hereinafter "Kurian").
As per claim 4, Bitauld in view of Haimes further in view of Cheng teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
receiving the permissions from a subset of nodes of the plurality of the nodes located within a pre-set distance from the location.
 Kurian, however, teaches that those users able to update a distributed ledger may only be identified as approved users, wherein approved users are those within a predetermined distance of a given location, and wherein approval requests for updating the ledger may only be sent to those approved users. (Kurian: paragraphs [0039, 49-51, 55-56, 67-71] Figs. 2A-2D) Kurian teaches combining the above elements with the teachings of Bitauld in view of Haimes further in view of Cheng for the benefit of providing effective, efficient, scalable, and convenient technical solutions that address and overcome the technical problems associated with authentication and controlling approval of modifications to a distributed ledger. (Kurian: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kurian with the teachings of Bitauld in view of Haimes further in view of Cheng to achieve the aforementioned benefits.
As per claims 11 and 18,.  
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bitauld in view of Haimes further in view of Cheng further in view of Yan et al. (U.S. PG Pub. No. 20210182433; hereinafter "Yan").
As per claim 5, Bitauld in view of Haimes further in view of Cheng teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
sending a timestamp associated with the request to the plurality of the nodes.
 Bitauld further teaches that the record may comprise a timestamp. (Bitauld: paragraph [0098])
Yan, however, teaches that a request to transfer ownership sent to a blockchain system for verification may comprise a timestamp for the request. (Yan: paragraph [0042-46], Fig. 3) It can be seen that each element is taught by either Bitauld in view of Haimes further in view of Cheng or by Yan. Adding the timestamp to the verification request, as taught by Yan, does not affect the normal functioning of the elements of the claim which are taught by Bitauld in view of Haimes further in view of Cheng. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Yan with the teachings of Bitauld in view of Haimes further in view of Cheng, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 12, Bitauld in view of Haimes further in view of Cheng further in view of Yan teaches the limitations of this claim which are substantially identical to those of claim 5, and claim 12 is rejected for the same reasons as claim 5, as outlined above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628